Citation Nr: 0520840	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-01 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel	


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  The veteran did not engage in combat.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision of the Houston, 
Texas Department of Veterans' Affairs (VA) Regional Office 
(RO), which denied the veteran's claims for service 
connection for asthma, a left ankle disability and a left 
knee disorder. 


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for asthma, a 
left ankle disorder, and a left knee disorder have been 
completed; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  Service medical records show no asthma; there is no post-
service medical evidence showing continuity of symptomatology 
or any findings suggestive of asthma until many years after 
service and there is no competent opinion of a nexus between 
a current diagnosis of asthma to any incident or finding 
recorded during active service.

3.  Service medical records show no left ankle injury or 
disability; there is no post-service medical evidence 
relating to a left ankle disorder until many years after 
service, there is no competent evidence of a nexus between a 
current left ankle disorder and any incident or finding 
recorded during active service.
4.  Service medical records show no left knee injury or 
disability; post-service medical evidence shows only a 
complaint of left patellar pain many years after the 
veteran's discharge from service; there is competent evidence 
of a nexus between a claimed left knee disorder and service.


CONCLUSIONS OF LAW

1.  Service connection for asthma is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  Service connection for s left ankle disorder is not 
warranted.   38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).

3.  Service connection for a left knee disorder is not 
warranted.   38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in December 2000 after the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also  VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the September 2001 rating decision, the 
December 2001 Statement of the Case (SOC), and the April 
2005 Supplemental Statement of the Case (SSOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that the 
November 2002 SSOC informed the veteran of the implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, 
provided that he sufficiently identified the records sought 
and submitted releases as necessary.  The Board finds that 
these documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

In this case, the veteran appealed a September 2001rating 
decision.  The RO provided notice to the claimant regarding 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim in letters dated 
in January, February, and May 2001.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered in 
September 2001, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated 
at the time of the initial RO decision, the RO did not err 
in not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see VAOPGCPREC 7-2004. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the January, February, and May 
2001 letters from the RO and the December 2003 letter from 
the Appeals Management Center  provided to the appellant 
with the first three elements.  Although none of these 
letters contain the language of the fourth element, it does 
request "enough information" so that VA can request all 
identified records, whatever the source.  The failure to use 
the exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth element" was harmless, non-prejudicial error, 
if error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The 
Board considered the necessity of physical examinations to 
resolve the veteran's claims for service connection for 
asthma, a left ankle disorder, and a left knee disorder.  
However, in the absence of any pertinent abnormal findings 
recorded during service or for so many years thereafter, and 
with a normal separation examination and no competent 
evidence suggesting a link between any of the disabilities 
at issue and service, there is no duty to provide an 
examination or medical opinion with respect to the claims on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra; Mayfield, supra. 

FACTUAL BACKGROUND

Service medical records reflect that the veteran underwent 
physical examinations in June 1971 for purposes of enlistment 
and in June 1974 for release from active duty.  Reports of 
each of these examinations indicate normal clinical 
evaluations of the lungs and chest, sinuses, mouth and 
throat, feet, and lower extremities.  Interpretation of chest 
X-rays reflected results within normal limits.  During his 
enlistment examination, the veteran denied any medical 
history of hay fever, asthma, shortness of breath, chronic 
cough, arthritis or rheumatism, and "trick" or locked knee.  
There is no Report of Medical History associated with his 
separation examination.

The veteran's post-service records show ongoing treatment of 
asthma from 1994.  In May 1994, the veteran presented to the 
VA Medical Center (VAMC) in Houston with complaints, which 
indicated chronic sinus problems and possibly asthma.  The 
veteran reported that an Albuterol inhaler was his only 
current medication.  Physical examination disclosed general 
moderate wheezing.  The diagnostic impression was chronic 
sinus problems and asthma.  The veteran returned for 
treatment in September, when the diagnostic impression was 
bronchial asthma.  Over the years and to the present, the 
veteran continued to present at the VAMC on occasion with 
complaints of shortness of breath, wheezing, chest pain, 
congestion, and chest pain when coughing.  

Treatment records from D.A., M.D., a private physician, cover 
a period of treatment from 1994 to May 2004 and also show 
ongoing treatment for asthma.  

Records from Doctors Hospital show the veteran was admitted 
in November 1999 via the emergency room with a complaint of 
sharp chest pain when breathing.  The pertinent diagnosis was 
asthma.  In October 2002, the veteran was admitted with 
complaints of mid chest pains, difficulty breathing, and 
shortness of breath.  The veteran underwent treatment for 
asthma, bronchitis, and wheezing.  Amongst the discharge 
diagnoses was asthmatic bronchitis.  He also presented to the 
emergency room in November 2002 with complaints of chest pain 
and discomfort, and shortness of breath.

During the outpatient and inpatient treatment described above 
the veteran received various medications and treatments for 
asthma, including Claritin D, Zyrtec D, Pravachol, Zocor, 
Flonase 2 spray, Beconase 1 spray, Claforan IV, Rocephin IV, 
Albuterol with Atrovent, Aerosol Mask, oxygen, 
Beclomethasone, Triamcinolone inhalers, Azmacort, 
Methocarbamol, and nebullizers.

VA outpatient records show in November 1997, the veteran 
complained of left knee pain of one month's duration.  He 
stated that the pain was not relieved by NSAIDS (nonsteroidal 
anti-inflammatory drugs).  The assessment was left patellar 
pain times one month.  The veteran presented in December 2003 
for an evaluation of bilateral ankle problems.  He stated 
that his ankle was giving out on him.  He revealed a medical 
history of spinal cancer with spinal fusion.  He reported 
that the AFO (either ankle fixation orthotic or ankle-foot 
orthosis) has helped with ambulation.  The diagnosis was 
weakness of the dorsiflexors from radiculopathy caused by 
cancer of the spine.

The veteran testified in a Travel Board hearing in July 2002.  
His testimony indicates as follows:

The veteran was a welder in service, which involved exposure 
to fumes and thick smoke.  The smoke and fumes would build up 
and the workers would have to leave the shop about every 20 
minutes until it cleared out. (Transcript (T.) at p. 3)  
Asthma was diagnosed in service.  (T. at p. 4)  Treatment in 
service included aspirators and a bronchodilator, which the 
veteran used daily.  (T. at p. 5)  He did not notice the 
effect of the welding shop on him, but his symptoms of 
shortness of breath and wheezing got worse so he saw a 
doctor.  (T. at p. 8)  The veteran began going to the VA for 
medical care in 1974.  (T. at p. 9)  The veteran hurt his 
left ankle and knee while playing organized football in 
service when he fell hard on his knee and twisted his ankle; 
others fell on top of him.  (T. at pp. 6, 10)  His ankle 
became swollen and it has hurt him every day since then.  (T. 
at p. 6) The veteran has a weight-bearing problem with his 
left knee.  (T. at p. 7)  Treatment in service consisted of 
the whirlpool and some kind of an inflammatory peel.  (T. at 
p. 6).

Lay statements were submitted by the veteran's wife, 
daughter, and two clergy.  The statement from the veteran's 
wife indicated that he suffers from pain in his left ankle 
and left knee, which he hurt in the service.  She stated that 
he also suffers from asthma, which developed in the military.  
The veteran's daughter stated that her father suffers from a 
variety of health problems, including pain in his left leg 
and asthma.  M.M., a member of the clergy, stated that she 
has known the veteran for years and has visited in the 
hospital while he was receiving treatment for a number 
ailments, including asthma and pains in his bodies.  Reverend 
K.H. stated that he has known the veteran for years and 
observed him at home and in the hospital as he suffered from 
asthma.

LAW AND REGULATIONS

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131  (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2004).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ANALYSIS

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Asthma

The record establishes a current diagnosis of asthma.  
However, the only evidence of in-service incurrence is a lay 
statement from the veteran's wife and his own evidentiary 
assertions that a diagnosis of asthma was made in service.  
The primary impediment to a grant of service connection in 
this case is that there are no medical records to 
substantiate complaints, treatment, or diagnosis of asthma 
during service or for many years thereafter.  While a 
layperson has the competence to proffer evidence of 
observable symptoms, the resolution of issues that involve 
medical knowledge, such as diagnosis of disability and 
determination of medical etiology, require professional 
evidence.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
No evidence has been submitted that establishes that the 
veteran or his wife has the requisite medical qualifications 
to render their assertions competent.  

The veteran's testimony that he had symptoms of asthma and 
was treated for it in service has not been corroborated by 
any service medical records.  And other than the veteran's 
own unsubstantiated assertion, there is no indication that 
the veteran's service medical records are incomplete.  The 
Records Management Center indicated  in August 2001, that the 
only available records were being mailed and no additional 
medical records were found.  The RO sent a second request for 
records in January 2003; the RMC responded that it had sent 
the service medical records back in 2001.  The Board further 
notes that the report of the veteran's separation physical 
examination is completely negative for any findings 
attributed to asthma.  The absence of any findings at that 
juncture is more probative than the veteran's assertion that 
he was diagnosed in service and treated in 1974, as the 
separation examination appears complete and the findings (or 
lack thereof) are based on a clinical evaluation, not the 
recall of an interested lay person.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995) (Recollections by the veteran 
"filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence.")  
The Board also finds the veteran's assertion of a diagnosis 
and treatment in service to be less probative than the 
contemporaneous report of his separation physical examination 
because these events purportedly occurred over 30 years ago.  

In sum, the service medical records show no asthma, there is 
no post-service medical evidence showing continuity of 
symptomatology or any findings suggestive of asthma until 
many years after service and there is no competent opinion of 
a nexus between a current diagnosis of asthma to any incident 
or finding recorded during active service.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for asthma, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Left Ankle Disorder

A review of the record fails to establish a current 
disability of a left ankle that is connected to service.  The 
Board considered the veteran's testimony that indicates a 
football injury in service and left ankle pain ever since.  
However, the service medical records, to include the report 
of the separation examination, are negative for any pertinent 
abnormal findings and there is no post-service medical 
evidence of a left ankle disorder until many years after the 
veteran's discharge from service.  Only one entry in 
treatment records pertains to the veteran's left ankle and it 
is dated many years post-service.  The entry, dated in 
December 2003, indicates that the veteran is afflicted with 
weakness of the dorsiflexors of both ankles, but such was 
attributed to radiculopathy caused by the veteran's bout with 
cancer of the spine.  

The lay statements are too general regarding the veteran's 
symptoms and not sufficiently date specific to hold any 
probative value.  Consequently, the Board finds that no 
chronicity is shown in service and no continuity of 
symptomatology has been demonstrated from the veteran's 
release from active duty. 

In sum, the service medical records show no left ankle injury 
or disability, there is no post-service medical evidence 
relating to a left ankle disorder until many years after 
service, and there is no competent evidence of a nexus 
between a current left ankle disorder and any incident or 
finding recorded during active service.  Under these 
circumstances, the Board must find that  the preponderance of 
the evidence is against the veteran's claim for service 
connection for asthma.  Accordingly, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

Left Knee Disorder

A review of the record indicates that service connection for 
a left knee disorder is not warranted.  The veteran asserts 
that he sustained trauma to his left knee in the same alleged 
incident that injured his left ankle.  However, the service 
medical records do not reveal such injuries.  Moreover, the 
clinical evaluation of the veteran's lower extremities was 
normal upon the veteran's separation physical examination.  
There is no record of post-service treatment other than when 
the veteran presented in November 1997, approximately 23 
years after he left active service and he did not give a long 
history of left knee pain at that time.  Rather, he reported 
that his left knee pain began one month before he came in for 
treatment.  The Board finds this history provided for 
treatment purposes to be more credible, and therefore more 
probative, than his assertions that he has had left ankle 
pain since service, made in conjunction with subsequently 
filed current claim and that are not supported by the 
contemporaneously recorded medical evidence.

In sum, the service medical records show no left knee injury 
or disability, post-service medical evidence shows only a 
complaint of left patellar pain many years after the 
veteran's discharge from service, and there is competent  
evidence of a nexus between a current left knee disability 
and service.  As the preponderance of the evidence is against 
the veteran's claim for service connection for a left knee 
disability, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Service connection for asthma is denied.

Service connection for a left ankle disorder is denied.

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


